DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Drawings
The drawings are objected to because rectangular boxes with reference numerals alone are insufficient.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of acquiring, clustering, and filtering patient data without significantly more. The claim(s) recite(s) the steps of acquiring patient data which describes medical information, acquiring cluster rule data which describes at least one clustering rule for clustering patient data, determining based on the patient data and the cluster rule, acquiring a filter rule for filtering the cluster or patient data, determining filtered data based on the cluster data and the filter rule, and comparing the image data of the first treatment body part with atlas data to determine a position. This judicial exception is not integrated into a practical application because the steps merely recite the process of gathering, organizing, and evaluating data which can be performed as a mental step or on pen and paper. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, and recite the concept of data gathering and organizing information according to specific criteria. 
Claims 22-27, and 31 are dependent on claim 21 and includes all the limitations of claim 21. Therefore, claims 22-27, and 31 recite the same abstract idea of acquiring, clustering, filtering, and comparing patient data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, and recite the concept of data gathering and organizing information according to specific criteria.
Claims 28-30 are dependent on claim 21 and includes all the limitations of claim 21. Therefore, claim 28-30 recite the same abstract idea of acquiring, clustering, filtering, and comparing patient data. Claim 28 recites the additional step of determining selection data and acquiring selection rule data. The steps are not integrated into a practical application because the steps merely recite the process of gathering, organizing, and evaluation of data which can be performed as a mental step or on pen and paper. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, and recite the concept of data gathering and organizing information according to specific criteria.
Claim 32 is dependent on claim 21 and includes all the limitations of claim 21. Therefore, claim 32 recite the same abstract idea of acquiring, clustering, filtering, and comparing patient data. Claim 32 recites the additional step of acquiring atlas data which is merely additional data gathering. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, and recite the concept of data gathering and organizing information according to specific criteria.
Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of acquiring, clustering, filtering, and comparing patient data without significantly more. The claim(s) recite(s) the steps of acquiring patient data which describes medical information, acquiring cluster rule data which describes at least one clustering rule for clustering patient data, determining based on the patient data and the cluster rule, acquiring a filter rule for filtering the cluster or patient data, determining filtered data based on the cluster data and the filter rule, and comparing image data of the first treatment body part with atlas data to determine a position. This judicial exception is not integrated into a practical application because the steps merely recite the process of gathering, organizing, and evaluating data which can be performed as a mental step or on pen and paper. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, and recite the concept of data gathering and organizing information according to specific criteria. The addition of general purpose computer components alone to perform the abstract idea is not sufficient to transform it into a patentable invention. The computer components are recited at a high level of generality and perform the basic functions of a computer that would be need to apply the abstract idea via a computer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 2008/0208624) in view of Varkuti (US 2019/0343389).
Morita et al. discloses a computer-implemented method comprising acquiring patient data which describes medical information about a patient ([0011-0013]; [0044]); acquiring cluster rule data which describes at least one clustering rule for clustering the patient data ([0030]; [0092-0096]); determining cluster data based on the patient data and the cluster rule data ([0023]; [0029]; [0092-0096]); wherein the cluster data describes at least one cluster defining a cluster of medical information for at least one anatomic or physiological state of the patient ([0023]; [0029]; [0092-0096]); acquiring filter rule data which describes at least one filter rule for filtering at least one of the cluster data or the patient data ([0012-0013]; [0026-0027]); determining filtered data based on the cluster data and the filter rule data ([0012-0013]; [0026-0027]), wherein the filtered data describes a result of applying a filter rule to the medical information for at least one cluster described by the cluster data ([0026-0027]; [0041-0042]), wherein the result describes at least one of the following: an indication as to whether the filter rule can be applied to the medical information ([0041-0042]; [0088]); an indication as to whether the medical information shall be removed from the cluster ([0042]; [0088]); an indication as to whether the medical information shall be used in a medical environment including at least one of: deep brain stimulation, or transcranial magnetic brain stimulation, or controlling a medical device on the basis of the result of applying the filter rule (laboratory test results, vital signs, fluids; order for laboratory test or treatment; [0042]). The Examiner notes that the particular medical information, cluster rule data, cluster data, filter rule data, filter data, and result are non-functional descriptive material which generally holds no patentable weight. The non-functional descriptive material generally links the claimed function to a particular technological environment. Morita et al. does not teach controlling an operation of the medical device to treat the body part, comparing image data of the body part with atlas data to determine a position for deep brain or transcranial magnetic stimulation. However, Varkuti teaches in the same field of endeavor acquiring medical image data ([0010]), determining based on the medical image data and atlas data the target position data for deep brain stimulation ([0009]; [0014-0016]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided the patient medical record of Morital et al. with the deep brain stimulation as taught by Varkuti et al. as it is well known to acquire medical image data for use during deep brain stimulation and provide comprehensive clinical documentation for a patient’s entire lifetime (Morita et al. [0027]). With respect to claim 22, Morita et al. discloses association with at least one subset of medical information with one anatomic or physiologic state ([0030]; [0096]). With respect to claim 23, Morita et al. discloses at least one rule for clustering the medical information based on at least one criteria ([0029-0030]; [0096]). With respect to claim 24, Morita et al. discloses characterization at a specific point in time ([0030]; [0064]; [0067]). With respect to claim 25, Morita et al. discloses wherein the pathology encompasses a tumor ([0073]). With respect to claim 26, Morita et al. discloses filter rule based on at least one criteria ([0041-0042]; [0091-0096]). With respect to claim 27, Morita et al. discloses several types of medical information ([0039]; [0042]; [0066]). With respect to claims 28-30, Morita et al. discloses selection of data based on the filter and based on selection rule ([0036]; [0041]). With respect to claim 32, Morita et al. discloses image-based model of the patient ([0066]). With respect to claim 33, Morita et al. discloses a computer program for performing the method ([0053]). With respect to claim 34, Morita et al. discloses a computer readable medium comprising instructions for executing the method ([0013]; [0048]). 
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 2008/0208624) in view of Varkuti (US 2019/0343389) as applied to claim 21, further in view of Maschke (US 2008/0171931).
Morita et al. does not teach controlling a medical device comprising a beam source or patient support unit for a radiation treatment apparatus, an imaging unit of a radiation treatment apparatus; or a robot for conducting a medical procedure. However, Maschke teaches in the same field of endeavor a system (Fig. 1) comprising a medical device ([0030]; radiation treatment apparatus; [0050]; robot [0029-0030]; support unit 10; [0040]), patient monitor, and data terminal for inputting and outputting patient data ([0035]; [0039]), patient monitor, and data terminal for inputting and outputting patient data ([0035]). Therefore, it would have been obvious to one of ordinary skill in the art to for the computer of Morita et al. to be used with a medical device as taught by Maschke as it is well known for the system control in a treatment suite to control the medical device and access patient data ([0035]; [0039]).
Claims 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maschke (US 2008/0171931) in view of Morita et al. (US 2008/0208624).
Maschke discloses a system (Fig. 1) comprising a medical device ([0030]; radiation treatment apparatus; [0050]; robot [0029-0030]; support unit 10; [0040]), patient monitor, and data terminal for inputting and outputting patient data ([0035]; [0039]). Maschke does not teach the computer performing the steps of acquiring cluster rule data, determining cluster data, acquiring filter rule data, or determining filter data. However, Morita et al. teaches in the same field of endeavor a computer-implemented method comprising acquiring patient data which describes medical information about a patient ([0011-0013]; [0044]); acquiring cluster rule data which describes at least one clustering rule for clustering the patient data ([0030]; [0092-0096]); determining cluster data based on the patient data and the cluster rule data ([0023]; [0029]; [0092-0096]); wherein the cluster data describes at least one cluster defining a cluster of medical information for at least one anatomic or physiological state of the patient ([0023]; [0029]; [0092-0096]); acquiring filter rule data which describes at least one filter rule for filtering at least one of the cluster data or the patient data ([0012-0013]; [0026-0027]); determining filtered data based on the cluster data and the filter rule data ([0012-0013]; [0026-0027]), wherein the filtered data describes a result of applying a filter rule to the medical information for at least one cluster described by the cluster data ([0026-0027]; [0041-0042]), wherein the result describes at least one of the following: an indication as to whether the filter rule can be applied to the medical information ([0041-0042]; [0088]); an indication as to whether the medical information shall be removed from the cluster ([0042]; [0088]); an indication as to whether the medical information shall be used in a medical environment including at least one of: deep brain stimulation, or transcranial magnetic brain stimulation, or controlling a medical device on the basis of the result of applying the filter rule (laboratory test results, vital signs, fluids; order for laboratory test or treatment; [0042]). The Examiner notes that the particular medical information, cluster rule data, cluster data, filter rule data, filter data, and result are non-functional descriptive material which generally holds no patentable weight. The non-functional descriptive material generally links the claimed function to a particular technological environment. Therefore, it would have been obvious to one of ordinary skill in the art to have provided Maschke with the computer method of Morita et al. to access and search patient medical history information in order to aggregate the patient’s medical history from a plurality of sources to provide a complete medical history ([0008-0009]).
Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the drawings have been considered but are not persuasive. Reference numerals alone are insufficient for labeling rectangular boxes. Rectangular boxes should be provided with descriptive text labels. The drawings do not stand alone from the specification. The figures are unclear without referring to the reference numerals in the specification.
Applicant’s arguments with respect to rejections under 35 USC 101 have been considered but they are not persuasive. Applicant’s arguments fail to overcome the rejection because the judicial exception is not integrated into a practical application. The amended claim limitations recite steps which can be performed as a mental step or on pen and paper. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter generally links the use of the judicial exception to a particular technological environment (deep brain stimulation), performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality (controlling a medical device or comparing image data), and recite the concept of data gathering, organizing information according to a specific criteria, and evaluating the results (determining a position).
Applicant’s arguments with respect to claim(s) 21-32 and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the reference does not teach patient data associated with a treatment body part. However, the Examiner respectfully disagrees with the applicant. By example, Morita et al. discloses a rule defining a selected medical problem (e.g. diabetes; [0096]) which is associated with a treatment body part (e.g. eye or foot; [0096]). Therefore, the Examiner’s position is that specific medical problems and/or medical procedures are associated with one or more treatment body parts.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/               Primary Examiner, Art Unit 3793